Citation Nr: 0830748	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-44 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to specially adapted housing.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to January 
1969.  Service in the Republic of Vietnam is indicated by the 
record.  He was awarded the Purple Heart Medal.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran was scheduled to appear at the Chicago RO for a 
personal hearing before a Veterans Law Judge on July 17, 
2006.  The veteran failed to appear for said hearing, and he 
has not since asked for it to be rescheduled.  Accordingly, 
the hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2007).

Issues not on appeal

In the May 2004 rating decision, the RO also denied the 
veteran's claim of entitlement to a certificate of 
eligibility for a special home adaptation grant.  
The veteran's June 2004 notice of disagreement (NOD) only 
identified the issue of his entitlement to specially adapted 
housing.  The claim of entitlement to a certificate of 
eligibility for a special home adaptation grant is therefore 
not in an appellate status and will be addressed no further 
herein.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.201 (2007).

In an October 2005 rating decision, the RO denied the 
veteran's claim of entitlement to an increased disability 
rating for service-connected residuals of shell fragment 
wound with loss of part of skull.  The October 2005 rating 
decision also denied the veteran's claims of entitlement to 
service connection for right eye blindness and left eye 
injury.  To the Board's knowledge, the veteran has not 
disagreed with the October 2005 rating decision.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].



FINDINGS OF FACT

1.  The veteran's service-connected disabilities are the 
following:  residuals of shell fragment wound with loss of 
part of skull, currently rated as 30 percent disabling; 
chronic brain syndrome with brain trauma and neurotic 
reaction, currently rated as 10 percent disabling; scar, 
residuals of shell fragment wound to right leg and foot, 
currently rated as 10 percent disabling; scar, residuals of 
shell fragment wound to left side of face, currently rated as 
10 percent disabling; scar, residuals of shell fragment wound 
to right forearm and hand, currently rated as 10 percent 
disabling; scar, residuals of shell fragment wound to right 
thigh, currently rated as 10 percent disabling; scar, 
residuals of shell fragment wound to left thigh, currently 
rated as 
10 percent disabling; scar, residuals of shell fragment wound 
to left leg and foot, currently rated as 10 percent 
disabling; and malaria, currently assigned a noncompensable 
disability rating.

2.  The medical and other evidence of record does not 
demonstrate that the veteran is blind in either eye, has 
anatomical loss or loss of use of either of the hands, or has 
anatomical loss, or loss of use, of either leg, due to his 
service-connected disabilities.


CONCLUSION OF LAW

The basic eligibility requirements for specially adapted 
housing have not been established.  38 U.S.C.A. § 2101 (West 
2002); 38 C.F.R. § 3.809 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to specially adapted 
housing.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for establishing entitlement to 
specially adapted housing in a VCAA letter dated March 2004.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the March 2004 letter stated that 
VA would assist the veteran in obtaining relevant records 
from any Federal agency, including those from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  With respect to records from private doctors 
and hospitals, the VCAA letter informed the veteran that VA 
would make reasonable efforts to request such records.  The 
letter also informed the veteran that a medical examination 
would be scheduled if necessary to make a decision on his 
claim.

The March 2004 VCAA letter emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in original].

Finally, the Board notes that the March 2004 letter 
specifically requested:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  This complies with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b), in that it 
informed the veteran that he could submit or identify 
evidence other than what was expressly requested by the RO.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

In this case, element (1), veteran status, is not at issue.  
Elements (2) and (3) are not at issue as to this claim 
because service connection has already been granted for the 
disabilities that underlie the veteran's claim.  As explained 
above, the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to his current 
level of disability.  Moreover, element (4) is not at issue 
in this case; and because the veteran's claim is being 
denied, element (5), effective date, remains moot.  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the veteran's service records, the veteran's statements, VA 
treatment records, and reports of VA examinations.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with said provisions.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative, who has  provided written argument on his 
behalf.  As indicated above, the veteran failed to appear at 
a July 2006 personal hearing before a Veterans Law Judge 
which had been scheduled at his request.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101 (West 2002); 38 C.F.R. § 3.908(a)-(b) (2007).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion' although occasional 
locomotion by other methods may be possible.  See 38 C.F.R. 
§ 3.809(d) (2007).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.50(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc..., in the case of the hand, or balance, 
propulsion, etc..., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See also 38 C.F.R. § 4.63 (2007).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches or 
more, and complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot-drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of that nerve.  See also 38 C.F.R. § 
4.63 (2007).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning loss of use is 
not whether amputation is warranted, but whether the claimant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide 
examples and not an exclusive list of manifestations of loss 
of use of a foot or hand.  It is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified; findings 
sufficiently characteristic to identify the disease and the 
disability therefrom are sufficient; and above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  See 38 C.F.R. 
§ 4.21 (2007) [application of rating schedule]; see also 
Mauerhan v. Principi, 
16 Vet. App. 436 (2002) [the specified factors for each 
incremental rating were examples rather than requirements for 
a particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme].

Factual background 

The veteran was wounded in action in Vietnam.  His service-
connected disabilities are the following:  residuals of shell 
fragment wound with loss of part of skull, currently rated 30 
percent disabling; chronic brain syndrome with brain trauma 
and neurotic reaction, currently rated 10 percent disabling; 
scar, residuals of shell fragment wound to right leg and 
foot, currently rated as 10 percent disabling; scar, 
residuals of shell fragment wound to left side of face, 
currently rated as 10 percent disabling; scar, residuals of 
shell fragment wound to right forearm and hand, currently 
rated as 10 percent disabling; scar, residuals of shell 
fragment wound to right thigh, currently rated as 10 percent 
disabling; scar, residuals of shell fragment wound to left 
thigh, currently rated as 10 percent disabling; scar, 
residuals of shell fragment wound to left leg and foot, 
currently rated as 10 percent disabling; and malaria 
residuals, currently assigned a noncompensable disability 
rating.

Analysis

As noted in the relevant law and regulations section above, a 
certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or (3) the loss, or loss of use, of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss, or loss of 
use, of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or wheelchair.  See 38 C.F.R. 
§ 3.809(b)(1), (3) (2007).  

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned]; Cf. 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision mean that all of 
the conditions listed in the provision must be met].

The veteran has not lost the use of either of his upper 
extremities, nor does he so contend.  The Board recognizes 
that the veteran is service-connected for residuals of shell 
fragment wounds to the right forearm and hand with retained 
metallic foreign body.  However, the April 2002 VA examiner 
determined that these scars "are cosmetically nondeforming 
and [the veteran] has normal function of the digits without 
parethesias."  See VA examination, April 2002.  As such, 
38 C.F.R. § 3.809(b)(4) is not for application.  

With regard to 38 C.F.R. § 3.809(b)(2), the Board observes 
that the veteran is not currently service-connected for 
blindness in either eye, or for that matter for any eye 
disability.  Neither the veteran or his representative has 
alleged that the veteran is blind in both eyes.  Accordingly, 
38 C.F.R. § 3.809(b)(2) is not for application.

[In a recent statement, the veteran's representative 
indicated that "the veteran asserts that his right eye 
blindness is a result of his skull wound with traumatic brain 
injury . . . ."  See Appellate Brief Presentation, August 
2008.  There is no medical evidence to support either part of 
this statement.  However, even assuming that the veteran was 
blind in the right eye and that he was to be service-
connected for right eye blindness, this does not avail the 
veteran because blindness of both eyes is not demonstrated.]    

With regard to 38 C.F.R. § 3.809(b)(1), the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, the veteran has not lost either leg, nor does he 
so contend.  
Rather, the veteran's assertion centers on loss of use of his 
lower extremities, primarily his right ankle and foot due to 
pain, weakness, and instability.  See the veteran's 
statement, December 2004.  The veteran is service connected 
for shell fragment wound residuals of both lower extremities.  

Crucially, although there is some evidence that the veteran 
has been fitted for bilateral leg braces [see VA treatment 
record, August 2004], there is no competent medical evidence 
that his ambulation is significantly impaired as a result of 
service-connected symtomatology in his left lower extremity.  
Specifically, the April 2002 VA examiner reported that the 
veteran's service-connected left leg scars "do not interfere 
with function."  The veteran has offered no evidence to the 
contrary.  

Therefore, because loss of use of the left lower extremity is 
not demonstrated by the evidence of record, the veteran's 
claim cannot be sustained under 38 C.F.R. 3.809(b)(1). 

With regard to 38 C.F.R. § 3.809(b)(3), the loss, or loss of 
use, of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, the veteran 
in essence contends that his service-connected brain trauma 
has affected his ability to walk, causing him to fall; and 
that this, coupled with limitations in his right lower 
extremity, meet the criteria for specially adapted housing.  

The regulation calls for the loss, or loss of use, of one 
lower extremity.  As indicated above, there is no evidence of 
the loss or loss of use of the left lower extremity; there is 
also no evidence of the loss of the right lower extremity.
With respect to loss of use of the right lower extremity, 
while the evidence does show that the veteran has used a 
brace and a cane to support his right ankle and foot during 
ambulation, the mere use of a brace and a cane to support 
ambulation does not establish "loss of use" of the right 
lower extremity.  "Loss of use" is specifically defined as 
the condition where no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  See 38 C.F.R. § 3.50(a)(2) 
(2007).  

In this case, there is no evidence that the veteran's right 
ankle and/or foot are without effective function or that the 
veteran would be equally well served by an amputation and 
prosthesis.  On the contrary, the medical evidence 
demonstrates that although the veteran is somewhat impaired, 
he is able to ambulate.  The April 2002 VA examiner indicated 
that the veteran "walks using a cane in his right hand."  
Further, the April 2002 VA examiner did not identify complete 
functional loss due to the pain in the right foot, which 
would be consistent with amputation; rather, the examiner 
reported that the tenderness in the extensor surface of the 
veteran's right foot was manifested by "some functional 
loss."  Crucially, problems indicative of loss of use such 
as anklylosis of the knee, shortening of the lower extremity, 
and foot drop are not indicated by the medical evidence.  

Notably, in his December 2004 statement, the veteran reported 
that he plays golf "maybe once or twice a month June thru 
September."  

The provisions of 38 C.F.R. § 3.809(b)(3) are conjunctive.  
Even if there was loss of use of he right lower extremity 
(and as explained above the Board does not find tat such is 
the case), residuals of organic disease or injury which 
significantly affect the function of balance or propulsion 
are not shown by the medical evidence of record.  

It is undisputed that the veteran is service-connected for 
chronic brain syndrome with brain trauma and neurotic 
reaction.  Notwithstanding the veteran contention that his 
brain injury has caused him to fall, the competent medical 
evidence demonstrates that the symptoms of the veteran's 
chronic brain syndrome are psychological, rather than 
physical, in nature.  In particular, the April 2002 VA 
examiner indicated that the veteran's condition is manifested 
by personality changes including social isolation, anxiety, 
depression, and limited judgment.  No mention was made of any 
physical symptoms.  The other medical evidence of record is 
utterly absent any indication that the veteran's chronic 
brain syndrome causes any balance or propulsion problems.  

Although the veteran may think that his service-connected 
brain trauma causes him to fall, it is well-settled that lay 
persons without medical training, such as the veteran, are 
not competent to attribute symptoms to a particular cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The veteran is also service-connected for malaria.  He 
veteran does not contend that he suffers any lasting symptoms 
of his malaria, or that the disease has reoccurred.  At the 
April 2002 VA examination, the veteran stated that he "had 
no further problems or recurrences" with regard to the 
malaria.  The medical evidence does not indicate that the 
veteran has any problems caused by residuals of malaria.  

Accordingly, the veteran's claim of entitlement to specially 
adapted housing cannot be sustained on the basis of 38 C.F.R. 
§ 3.809(b)(3), because neither loss of use of a lower 
extremity or residuals of organic disease and injury which 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, have been demonstrated.

In summary, for the reasons and bases stated above, the Board 
concludes that the veteran does not meet any of the 
eligibility requirements for entitlement to specially adapted 
housing under 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809.  
The veteran's claim is accordingly denied.


ORDER

Entitlement to specially adapted housing is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


